NOT FOR PUBLICATION                     FILED
                       UNITED STATES COURT OF APPEALS                     JUN 13 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

SANDRA ROSARIO JAVIEL TORRES,                      No.   15-73904

                   Petitioner,                     Agency No. A208-124-252

     v.
                                                   MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                   Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                  Submitted June 9, 2022**
                                    Pasadena, California

Before: M. SMITH, BADE, and VANDYKE, Circuit Judges.

          Petitioner Sandra Rosario Javiel Torres, a native and citizen of Guatemala,

seeks review of the Board of Immigration Appeals’ (BIA) decision affirming an

Immigration Judge’s (IJ) adverse credibility determination against her that resulted

in the denial of her application for asylum, withholding of removal, and protection



*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
from removal under the Convention against Torture (CAT). We have jurisdiction

under 8 U.S.C. § 1252(a), and we deny the petition.

      Because the BIA agreed with the IJ’s reasoning, we review both the BIA’s

and IJ’s decisions. Kumar v. Holder, 728 F.3d 993, 998 (9th Cir. 2013). We review

the agency’s factual findings, including adverse credibility determinations, for

substantial evidence. Mukulumbutu v. Barr, 977 F.3d 924, 925 (9th Cir. 2020). We

will not disturb an adverse credibility determination unless “any reasonable

adjudicator would be compelled to conclude to the contrary.”              8 U.S.C.

§ 1252(b)(4)(B); Manes v. Sessions, 875 F.3d 1261, 1263 (9th Cir. 2017) (per

curiam).   Therefore, “only the most extraordinary circumstances will justify

overturning an adverse credibility determination.” Shrestha v. Holder, 590 F.3d

1034, 1041 (9th Cir. 2010) (quoting Jibril v. Gonzales, 423 F.3d 1129, 1138 n.1 (9th

Cir. 2005)).

      Here, the agency’s adverse credibility determination is supported by

substantial evidence. The agency found several non-trivial inconsistencies between

Petitioner’s statements and her hearing testimony. See Ren v. Holder, 648 F.3d

1079, 1089 (9th Cir. 2011) (explaining that “[u]nder the REAL ID act, even minor

inconsistencies that have a bearing on a petitioner’s veracity” may support an

adverse credibility determination). For example, the agency noted Petitioner’s

inconsistent statements about her reason for leaving Guatemala and her willingness



                                         2
to return. In her initial interview before a Customs and Border Protection officer,

Petitioner stated she left Guatemala for “a better life” and to help her family

“economically.” She further explained that she “would like to return to my country

because I’ll be happy there,” had no fear of returning, and no reason to believe she

would be harmed. Those answers stand in stark contrast to her later interview and

testimony. Petitioner told the asylum officer that “I cannot return they are going [to]

take my life,” and testified before the IJ that she believed the people making

threatening phone calls and the hitmen driving around her house would “go through

with the threats” to kill her.

       The agency also found other aspects of Petitioner’s testimony inconsistent,

but the glaring inconsistencies described above were more than sufficient evidence

supporting the agency’s decision. See Alam v. Garland, 11 F.4th 1133, 1137 (9th

Cir. 2021) (“There is no bright-line rule under which some number of

inconsistencies    requires      sustaining   or   rejecting   an   adverse   credibility

determination—our review will always require assessing the totality of the

circumstances.”). Petitioner does not meaningfully challenge the BIA’s affirmance

of the denial of CAT protection. See Fed. R. App. P. 28(a)(8). Additionally,

substantial evidence supports the agency’s denial of CAT protection, which was

based on the same statements the agency found not credible. Petitioner has not

pointed to any evidence compelling a conclusion contrary to the agency’s



                                              3
determination. See Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir. 2003)

(affirming the BIA’s rejection of a CAT claim when the petitioner failed to point to

any “other evidence that he could claim the BIA should have considered in making

its determination under [CAT]”).

      PETITION DENIED.




                                         4